188 F.2d 988
CISSEL et al.v.BRITTON.
No. 10720.
United States Court of Appeals District of Columbia Circuit.
Argued January 16, 1951.
Decided February 15, 1951.

Stephen G. Ingham, Washington, D. C., for appellants.
Ward E. Boote, Asst. Sol., Dept. of Labor, Employees' Compensation Division, Washington, D. C., with whom George Morris Fay, U. S. Atty., and Joseph M. Howard, Asst. U. S. Atty., Washington, D. C., were on the brief, for appellee.
Before PRETTYMAN, PROCTOR and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is a civil action brought in the District Court to restrain enforcement of a compensation order entered by the Deputy Commissioner. The District Court dismissed the complaint, and the plaintiffs appealed. The Deputy Commissioner, after hearing, found that the death of the employee was in the course of his employment. We find in the record sufficient evidence to support the findings under the established rules of law governing these cases. Cardillo v. Liberty Mutual Ins. Co., 1947, 330 U.S. 469, 67 S.Ct. 801, 91 L.Ed. 1028; Hurley v. Lowe, 1948, 83 U.S.App.D.C. 123, 168 F.2d 553, certiorari denied, 1948, 334 U.S. 828, 68 S.Ct. 1338, 92 L.Ed 1756. The judgment of the District Court is, therefore,


2
Affirmed.